People v Odiari (2019 NY Slip Op 04726)





People v Odiari


2019 NY Slip Op 04726


Decided on June 12, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
JOSEPH J. MALTESE
LINDA CHRISTOPHER, JJ.


2014-00539
2014-07718
 (Ind. No. 5175/12)

[*1]The People of the State of New York, respondent,
vNnaemeka Odiari, appellant.


Paul Skip Laisure, New York, NY (Mark W. Vorkink of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Claude S. Platton and Barbara Graves-Poller of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from (1) a sentence of the Supreme Court, Kings County (Elizabeth Foley, J.), imposed December 20, 2013, upon his plea of guilty, and (2) an amended sentence of the same court imposed July 10, 2014, revoking the sentence of probation imposed December 20, 2013, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment followed by a period of postrelease supervision, on the ground that the period of postrelease supervision imposed was excessive.
ORDERED that the appeal from the sentence is dismissed, as that sentence was superseded by the amended sentence; and it is further,
ORDERED that the amended sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the period of postrelease supervision imposed was excessive (see People v Lopez, 6 NY3d 248, 255-256; People v Woodson, 165 AD3d 986, 986; People v Cooper, 155 AD3d 766, 766).
DILLON, J.P., AUSTIN, ROMAN, MALTESE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court